                Case 1:20-cr-00602-DLC Document 1 Filed 11/12/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                               -   -   -   -   -   -         -       -   X


UNITED STATES OF AMERICA

                                  -       V.       -                                                               SEALED
                                                                                                                   INDICTMENT
BRANDON BELL,
     a/k/a "B White,"                                                                                              20 Cr .

                                      Defendant.                                       .,,
                                                                                        '-
                                                                                                 ' ~" :.. i·
                                                                                                 ' ,; ;  '.    .   ,,
                                                                                                                   ;




-   -   -   -    -       -    -       -   -    -       -   -   -   -   -   -   -   -         -       -   X


                                                                       COUNT ONE

                     The Grand Jury charges:

                     1.               From at least in or around August 2018, up to and

including in or around April 2019,                                                 in the Southern District of

New York and elsewhere, BRANDON BELL, a/k/a "B White," the

defendant, and others known and unknown,                                                                 intentionally and

knowingly did combine, conspire, confederate, and agree together

and with each other to violate the narcotics laws of the United

States.

                     2.               It was a part and an object of the conspiracy

that BRANDON BELL, a/k/a "B White," -:he defendant, and others

known and unknown, would and did distribute and possess with the

intent to a distribute a controlled substance, in violation of

21 U.S.C.            §       841 (a) (1).
         Case 1:20-cr-00602-DLC Document 1 Filed 11/12/20 Page 2 of 4




            3.    The controlled substance that BRANDON BELL, a/k/a

"B White," the defendant, conspired to distribute and possess

with intent to distribute was 28 grams and more of mixtures and

substances containing a detectable amount of cocaine base,              in a

form commonly known as "crack cocaine," in violation of Title

21, United States Code, Section 841 (b) (1) (B).

             (Title 21, United States Code, Section 846.)

                          FORFEITURE ALLEGATION

            4.    As a result of committing the controlled

substance offense charged in Count One of this Indictment,

BRANDON BELL, a/k/a "B White," the defendant, shall forfeit to

the United States, pursuant to Title 21, United States Code,

Section 853, any and all property constituting, or derived from,

any proceeds obtained, directly or indirectly, as a result of

said offense and any and all property used, or intended to be

used,   in any manner or part, to commit, or to facilitate the

commission of, said offense, including but not limited to a sum

of money in United States currency representing the amount of

proceeds traceable to the commission of said offense that the

defendant personally obtained.




                                      2
       Case 1:20-cr-00602-DLC Document 1 Filed 11/12/20 Page 3 of 4




                     Substitute Assets Provision

          5.    If any of the above-described forfeitable

property, as a result of any act or omission of BRANDON BELL,

a/k/a "B White," the defendant:

                a.    cannot be located upon the exercise of due

                      diligence;

                b.    has been transferred or sold to, or

                      deposited with, a third person;

                c.    has been placed beyond the jurisdiction of

                      the Court;

                d.    has been substantially diminished in value;

                      or

                e.    has been commingled with other property

                      which cannot be subdivided without

                      difficulty,

it is the intent of the United States, pursuant to Title 21,

United States Code, Sections 853(p), to seek forfeiture

of any other property of the defendant up to the value of the

above forfeitable property.

           (Title 21, United States Code, Section 853.)




                                        AUDREY STJAUSS
                                        Acting United States Attorney


                                    3
Case 1:20-cr-00602-DLC Document 1 Filed 11/12/20 Page 4 of 4




            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK


               UNITED STATES OF AMERICA

                           -   v.   -

                     BRANDON BELL,
                    A/K/A "B White,"

                         Defendant.




                   SEALED INDICTMENT

                           20 Cr.

                   (21   u.s.c.     §   846.)




                    AUDREY STRAUSS
            Acting United States Attorney.



                         A TRUE BILL



                                                Foreperson.
